Citation Nr: 0110421	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  98-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant's award of improved death pension 
benefits was properly terminated as of June 1, 1997.  

INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from December 1952 to November 1957, and died 
in April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board remanded the appeal in January 2000.  



FINDINGS OF FACT

The appellant's annual countable income, beginning May 1997, 
exceeded the maximum annual income limitation for a surviving 
spouse without dependents.  


CONCLUSION OF LAW

The appellant's award of improved death pension benefits was 
properly terminated as of June 1, 1997.  38 U.S.C.A. § 1541 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 38 
C.F.R. §§ 3.23, 3.271, 3.272 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000.  In this regard, the 
appellant has been provided a statement of the case informing 
her of the criteria necessary to establish that her pension 
should not have been terminated effective June 1, 1997.  
Further, the Board's January 2000 remand further informed the 
appellant regarding eligibility for improved death pension 
benefits.  By official letter dated in January 2000 the 
appellant was specifically requested to provide any 
additional evidence regarding unreimbursed medical expenses 
and her income.  She submitted additional reports in February 
2000, and was supplied with a supplemental statement of the 
case in September 2000 advising her of the additional 
evidence considered, and the reason for the continued denial 
of her claim.  There is no indication that any additional 
relevant records exist that are not currently a part of the 
record before the Board, or that any additional notification 
to the appellant is needed.  Therefore, the Board concludes 
that the VA has complied with the Veterans Claims Assistance 
Act of 2000 because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  

Governing regulations provide that payments of any kind from 
any source shall be counted as income for improved death 
pension in the 12 month annualization period in which 
received, unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271.  Recurring income means income 
which is received or anticipated in equal amounts and at 
regular intervals (e.g., weekly, monthly, quarterly, 
etcetera), and which will continue throughout an entire 12 
month annualization period.  The amount of recurring income 
for pension purposes will be the amount received or 
anticipated during a 12-month annualization period.  For 
example, the appellant's regular monthly Social Security 
benefit in the amount of $596.80 would be included in this 
category.  

Effective December 1996, the maximum annual income limitation 
for a surviving spouse with no dependents, and not in receipt 
of special monthly pension, was $5,688.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23(a).  

Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's annual 
income for the same 12 month period, to the extent they were 
unreimbursed.  38 C.F.R. § 3.272(g)(2).  

The record reflects that the appellant submitted a formal 
claim for improved death pension benefits in April 1997.  By 
decision dated in May 1997, the appellant's claim for 
improved death pension benefits was approved, and the 
appellant was notified that she would be entitled to $669 per 
month in pension benefits from April 1, 1997, and $474 from 
May 1, 1997.  The appellant was also advised that her pension 
rate depended on her income, and that medical expenses paid 
could be used to reduce the income considered in calculating 
her entitlement to death pension benefits.  

In June 1997 the appellant was notified by the Social 
Security Administration that she was entitled to receive 
$596.80 per month in Social Security benefits as of April 
1997.  In June 1997 the appellant was advised that her VA 
death pension benefits would be terminated because her 
countable annual income of $7,407 exceeded the maximum annual 
rate of $5,688.  The countable income was based on $7,152 
from Social Security, and $255 from other income.  

In a January 1998 statement the appellant indicated that she 
had a $5 copay for medical care.  In a January 1998 medical 
expense report the appellant indicated that she paid $25 
monthly for transportation to the doctor and grocery store.  
In a February 2000 medical expense report the appellant 
indicated that her monthly copay would total $250 to $300 per 
year.  

Although a $300 per year copayment would exceed, by 
approximately $16, 5 percent of the maximum annual pension 
rate of $5,688, with consideration that, effective May 1997, 
the appellant was in receipt of monthly Social Security 
benefits of $596.80, her annual countable income of 
approximately $7,400 would still be far in excess of the 
maximum annual rate of $5,688.  The maximum rates of improved 
pension for surviving spouses shall be reduced by the amount 
of the countable annual income of the surviving spouse.  38 
C.F.R. § 23(b).  Where reduction or discontinuance of a 
running award of improved death pension is required because 
of an increase in income, the reduction or discontinuance 
shall be made effective the end of the month in which the 
increased income occurred.  38 C.F.R. § 3.660(a)(2) (2000).  
Since all the evidence reflects that the appellant's increase 
in income occurred in May 1997, and that her income, 
effective in May 1997, exceeded the maximum annual income 
limitation, even with consideration of unreimbursed medical 
expenses, her award was appropriately terminated effective 
June 1, 1997, in accordance with the end of the month rule.  
Id.  38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2000).  


ORDER

The appellant's award of improved death pension benefits was 
properly terminated as of June 1, 1997, and the appeal is 
denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals









